Citation Nr: 1209958	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-20 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a Travel Board hearing before the undersigned in March 2011.  A transcript of the proceeding is of record.  

(By the decision below, a previously denied claim of entitlement to specially adapted housing is reopened.  The underlying claim is the subject of a remand that follows the decision.)


FINDINGS OF FACT

1.  In a decision dated in October 2005, the RO denied entitlement to specially adapted housing; the Veteran did not perfect an appeal following the issuance of a statement of the case in April 2006 and the decision became final.  

2.  The evidence added to the record since October 2005, when viewed by itself or in the context of the entire record relates to an unestablished fact that is necessary to substantiate the claim for entitlement to specially adapted housing.


CONCLUSIONS OF LAW

1.  The October 2005 RO decision that denied reopening the Veteran's claim of entitlement to specially adapted housing is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  The evidence received subsequent to the October 2005 RO decision is new and material and the requirements to reopen a claim of entitlement to specially adapted housing have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming entitlement to specially adapted housing which was initially denied in October 2005 by the RO because the evidence did not show that the Veteran had loss of use of his lower extremities.  He did not perfect an appeal following the issuance of a statement of the case (SOC) in April 2006, and the October 2005 decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  In July 2009, the Veteran filed to reopen his claim and it was subsequently reopened by the RO but denied on the merits in September 2009.  The issue is presently on appeal.

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider the claim on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2011).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence of record at the time of the last rating decision in October 2005 included the Veteran's lay statements, VA outpatient treatment records, and service treatment records.  Following a March 2006 VA examination report, the decision was confirmed and the claim denied in the April 2006 SOC. 

The evidence added to the record since the last final denial consists of VA outpatient treatment records, lay statements from the Veteran and his wife, as well as an April 2010 VA examination report.  As the evidence had not previously been submitted to agency decision-makers and is not cumulative or redundant of other evidence of record, the Board finds that the evidence is new under 38 C.F.R. § 3.156(a).  

There is no dispute that even at the time of the last prior denial, the evidence demonstrated that the Veteran used a wheelchair or electric scooter when outside of his house.  In fact, he testified that the purpose of his claim is to obtain assistance to widen doorways throughout his home so that he can use the wheelchair or electric scooter in the home.  Currently, the scooter and/or wheelchair only fit in the living room of his house.

Significantly, the evidence received since the last final denial regarding the Veteran's ability to ambulate is both new and material.  At the time of the March 2006 VA examination, the Veteran reported that he was able to walk 20 feet to his van as well as other short distances.  He also reported that he picked a friend up daily and drove daily.  Based on the Veteran's reports, the March 2006 VA examiner found that he had moderate, but not complete, loss of use of his lower extremities.  The VA examiner also found that he had a number of items interfering with the use of his lower extremities, including massive morbid obesity, extreme swelling of both lower extremities, vascular insufficiency and varicose veins.  Following the last final denial, at the April 2010 VA examination, the Veteran reported that he was unable to walk without a cane or hugging walls and furniture for assistance.  He also testified that he uses his walker to get to the bathroom, bedroom and kitchen.  Further, he reported that it takes him five minutes just to get up off of the couch, before he begins to walk to his bathroom.  He also reported that it is very painful to walk, even with his walker.  Regarding activities outside of the home, the Veteran reported that when he goes out in his conversion van, he must walk from the point where he packs his wheelchair, to the driver's seat.  He testified that it is very difficult for him to do so and that he hugs the vehicle as he walks.

The Board acknowledges that a September 2009 VA outpatient treatment record indicates that the Veteran was able to bowl twice per week.  However, the treatment record did not indicate whether he remains in his wheelchair when he bowls or whether he is able to stand and walk in order to bowl.  Because the remaining evidence since the last final denial in October 2005 demonstrates that his ability to ambulate is significantly worse than at the time of the last final denial, the Board finds that the evidence calls for an opinion as to whether the degree of his use of his lower extremities constitutes loss of use of his lower extremities and if so, whether that loss of use is due to his service-connected disability or some other cause.  See 38 C.F.R. § 3.809 (2011).

The new evidence, when combined with the evidence of record, relates to unestablished facts necessary to substantiate the claim, that he has loss of use of his lower extremities.  Accordingly, the Veteran's request to reopen the claim for entitlement to specially adapted housing is granted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The claim will be addressed further in the remand section.


ORDER

The claim of entitlement to specially adapted housing is reopened; to this limited extent, the appeal is granted.


REMAND

Having determined that the Veteran's claim should be reopened, the question becomes whether the Veteran has loss of use of the lower extremities and if so, whether it is due to his service-connected varicose veins.  

As noted above, the Veteran underwent a VA compensation and pension examination in April 2010 to determine the severity of his service-connected varicose vein disability.  The VA examination report indicated that he was able to ambulate 50-100 feet with assistive devices, had 5-/5 strength in his lower extremities as well as good motor strength in the lower extremities.  The VA examiner commented that his mobility and use of the lower extremities was functionally limited due to pain and some decreased range of motion that was due primarily to the significant and massive edema.  However, the examiner also noted that the Veteran had no ankylosis of any joint of the lower extremity and likewise, did not demonstrate any neurological loss of function resulting in paralysis or foot drop of the lower extremities.  Despite the Veteran's testimony that his service-connected disability prevents him from exercising, the examiner found that exercise and exertion were not precluded by the Veteran's varicose veins.  The VA examiner also noted that severe edema prevented him from observing the actual varicose veins that were the subject of the examination.  

Although the April 2010 VA examiner indicated that the Veteran's use of his lower extremities was functionally limited, the examiner did not specifically address whether the functional loss of use was loss of use as contemplated by 38 C.F.R. § 3.809 nor whether such loss of use was due to his service-connected disability or any other disorder.  Specifically, although the examiner indicated that the functional loss of use was primarily due to significant and massive edema, the examiner did not indicate whether the edema was caused by the service-connected disability or some other source.  Therefore, the Board finds that a remand is necessary for further clarification regarding whether the Veteran has loss of use of his lower extremities as contemplated by 38 C.F.R. § 3.809 and if so, whether such loss of use is due to his service-connected disability.  The prospective examiner should also address the findings of the March 2006 VA examiner regarding the multiple causes for loss of use of the lower extremities.  

Lastly, to ensure that all relevant VA treatment records are available, any outstanding VA treatment records should be obtained on remand from the VA Medical Center (VAMC) in Lincoln, Nebraska. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding VA treatment records from the Lincoln VAMC for the period since April 2010. 

2.  Thereafter, seek clarification from the April 2010 VA examiner as follows.  If the April 2010 VA examiner is not available, afford the Veteran the appropriate examination(s) to determine whether he has loss of use of his lower extremities as contemplated by 38 C.F.R. § 3.809 and if so, whether such loss of use is due to his service-connected disabilities.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.  

For the purpose of the VA examination and/or clarification, 38 C.F.R. § 3.809 indicates loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Under the regulation, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

The VA examiner should also address the March 2006 VA examination report regarding the effect of multiple disorders on the Veteran's ability to use his lower extremities. 

The examination report must provide complete rationale for all opinions.  If it is not possible to provide any requested opinion, the examiner should state that and also explain why it is not possible.  

3.  Finally, after completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claim.  If the claim remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


